Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 01/25/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 01/25/2021 have been entered.
Priority
This application, Pub. No. US 2018/0045716 A1, is a National Stage of International Patent Application No. PCT/US2016/021741, filed 03/10/2016, Pub. No. WO2016/145174, which claims benefit of US provisional application 62/130,863, filed 03/10/2015. 
Status of Claims
Claims 1-3, 5, 6, 8, 11, 13 and 17-24 are currently pending.  Claims 1-24 have been originally pending and subject to the restriction requirement mailed 07/15/2019.  Claims 1, 5, 6, 8, 11, 13, 15-19 and 21-24 have been amended; Claims 4, 7, 9, 10, 12 and 14 have been cancelled, as set forth in Applicant’s amendment entered 08/20/2020.  Claims 1-3, 5, 6, 8, 11, 17-19, 21, 22 and 24 have been amended, and Claims 15 and 16 have been cancelled, as set forth in Applicant’s amendment filed 01/07/2021 and entered 01/25/2021.  Claims 5, 6, 8 and 22-24 are withdrawn from consideration as being drawn to non-elected invention(s) and/or species.  Claims 1-3, 11, 13 and 17-21 are examined.

Information Disclosure Statement
The information disclosure statement, submitted on 01/25/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.  

Withdrawn Objections/Rejections
I.	The objections to Claims 1 and 15-21 are withdrawn in view of Applicant’s amendment of the claims.
II.	The rejection of Claims 1-3, 11 and 13 under 35 U.S.C. 103 as being unpatentable over Ghasemi et al., “Determination of Amine and Aldehyde Surface Densities:  Application to the Study of Aged Plasma Treated Polyethylene Films,” Langmuir, 2007, vol. 23, No 23, pp. 11554–11561, in view of Hennig et al., “Simple Colorimetric Method for Quantification of Surface Carboxy Groups on Polymer Particles,” Anal. Chem., 2011, vol. 83, No 12, pp. 4970–4974; Rozkiewicz et al., “Reversible Covalent Patterning of Self-Assembled Monolayers on Gold and Silicon Oxide Surfaces,” Langmuir, 2005, vol. 21, No 14, pp. 6337–6343; Cournoyer et al., “Color Test for the Detection of Resin-Bound Aldehyde in Solid-Phase Combinatorial Synthesis,” J. Comb. Chem., 2002, vol. 4, No 2, pp. 120-124; and Achter et al., US 2003/0194799, published 10/16/2003, is withdrawn in view of Applicant’s amendment of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 11, 13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al., “A facile, one‐step method for the determination of accessible surface primary amino groups on solid carriers,” Surface and Interface Analysis, 2012, vol. 44, issue 10, pp. 1309-1313 (IDS submitted 01/25/2021); in view of Ghasemi et al., “Determination of Amine and Aldehyde Surface Densities:  Application to the Study of Aged Plasma Treated Polyethylene Films,” Langmuir, 2007, vol. 23, No 23, pp. 11554–11561 (PTO-892 mailed 06/01/2020); Rozkiewicz et al., “Reversible Covalent Patterning of Self-Assembled Monolayers on Gold and Silicon Oxide Surfaces,” Langmuir, 2005, vol. 21, No 14, pp. 6337–6343 (PTO-892 mailed 06/01/2020); Cournoyer et al., “Color Test for the Detection of Resin-Bound Aldehyde in Solid-Phase Combinatorial Synthesis,” J. Comb. Chem., 2002, vol. 4, No 2, pp. 120-124 (IDS submitted 06/13/2019); and Achter et al., US 2003/0194799, published 10/16/2003 (PTO-892 mailed 06/01/2020).

The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    912
    779
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    240
    764
    media_image2.png
    Greyscale



Qu et al., throughout the publication and, for example, in Abstract, Table 1 and Figure 1, teach a method for quantifying surface amino groups on magnetic particles, wherein a selective compound comprises 2‐iminothiolane (ITL), which selectively reacts with immobilized amino functional groups on the magnetic particles, and wherein an indicator comprises bicinchnoninic acid (BCA), which method comprises the steps of the instant Claims 1 and 21:
“Amino‐functionalized microspheres are emerging as promising candidates for biomedical applications. Quantification of surface amino groups is of great significance to achieve a rational surface design and to facilitate subsequent bioconjugation. In this paper, we describe a facile method [named as subtractive 2‐iminothiolane (ITL)/bicinchnoninic acid (BCA) method] to determine the accessible surface primary amino groups using BCA and ITL on the basis of the rapid color reaction between ITL and BCA at ambient temperature. ITL was used to quantitatively label the surface amino groups, and the ITL consumed by the amino groups was determined by BCA in a solution reaction. The amino density of amino‐functionalized silica microspheres, polystyrene microspheres and magnetic microspheres were determined. The present method we proposed exhibits great simplicity (one‐step labeling and immediate detection without washing procedure) with high precision (standard error <5% for each concentration point of standards) and specificity.”  Emphasis added.



    PNG
    media_image3.png
    265
    1174
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    713
    1186
    media_image4.png
    Greyscale



Regarding Claims 2, 3 and 11, at page 1312, right column, 2nd paragraph, Qu et al. teach magnetic microspheres modified by aminosilane:

    PNG
    media_image5.png
    205
    581
    media_image5.png
    Greyscale
 Emphasis added.



Qu et al. do not teach the selective compound comprising an aldehydic compound as a selective compound and 4-amino-5-hydrazino-1,2,4-triazole-3-thiol (Purpald®) as an indicator, recited in Claim 1, and propionaldehyde as a selective compound, recited in Claim 13.

Ghasemi et al., throughout the publication and, for example, at page 11554, left column, 1st paragraph, teach that many attempts have been made to achieve surfaces enriched by a certain kind of functional group such as alcohol, carboxyl, primary amine, thiol, aldehyde, and epoxy groups, because the so-called tailor-made surfaces are essential for many biomedical applications since the polar groups are reactive and can be used as a starting point for further chemical graft reactions.  At page 11555, left column, 2nd paragraph, Ghasemi et al. teach that several techniques have been described to determine the density of primary, secondary, and tertiary amine groups on solid surfaces; these methods were based on colorimetric spectroscopy, fluorimetric spectroscopy, X-ray photoelectron spectroscopy (XPS), and NMR spectroscopy.  At Figure 5 and Section 2.3.3, Ghasemi et al. teach quantification of amine groups by derivatization of primary amine groups with 4-nitrobenzaldehyde (NBZ) (= selective compound) assisted by UV−visible measurements:

    PNG
    media_image6.png
    565
    878
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    427
    873
    media_image7.png
    Greyscale



[AltContent: rect]
Rozkiewicz et al., throughout the publication and, for example, at Figure 1, teach reacting the immobilized amino functional groups, wherein the immobilized amino functional groups are provided by reaction with aminosilanes, with propanal (= propionaldehyde) (8), pentanal (9), decanal (10), and terephthaldialdehyde (11):

    PNG
    media_image8.png
    953
    755
    media_image8.png
    Greyscale



Cournoyer et al., throughout the publication and, for example, in Introduction, last paragraph, teach that Purpald® specifically reacts with aldehydes in a 1 N NaOH solution to give 2; subsequent air oxidation of 2 yielded a purple compound, 6-mercapto-3-substituted-s-triazolo-[4,3-b]-s-tetrazine 3 (Scheme 1):

    PNG
    media_image9.png
    341
    843
    media_image9.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used propionaldehyde as a selective compound and 4-amino-5-hydrazino-1,2,4-triazole-3-thiol (Purpald®) as an indicator in the method, taught by Qu et al.
One of ordinary skill in the art would have been motivated to have made and used propionaldehyde as a selective compound and 4-amino-5-hydrazino-1,2,4-triazole-3-thiol (Purpald®) as an indicator in the method, taught by Qu et al., because it would be desirable to employ small size propionaldehyde for efficient binding to the immobilized amino functional groups and a commercially available specific aldehyde reagent Purpald®.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using propionaldehyde as a selective compound and a commercially available specific aldehyde reagent 4-amino-5-hydrazino-1,2,4-triazole-3-thiol (Purpald®) as an indicator in the method, taught by Qu et al., because quantification of amine groups by derivatization of primary amine groups with aldehydes, as well as reacting the immobilized amino functional groups with propionaldehyde, is well known in the art, as taught by Ghasemi et al. and Rozkiewicz et al., respectively.  Moreover, colorimetric detection of aldehydes in solution with Purpald® is well known in the art, as evidenced by Cournoyer et al.

With regard to Claims 11, 17, 19 and 20, Achter et al., throughout the publication and, for example, in paragraph [0002], teach clinical diagnostic immunoassays utilizing magnetizable particles.  In paragraph [0053], Achter et al. teach that:

    PNG
    media_image10.png
    616
    674
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    95
    673
    media_image11.png
    Greyscale
 Emphasis added.


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the method, taught by Qu et al. in view of Ghasemi et al., Rozkiewicz et al. and Cournoyer et al., on amino functionalized paramagnetic particles, wherein the immobilized amino functional groups are provided by reaction with aminosilanes. 
One of ordinary skill in the art would have been motivated to have made and used the method, taught by Qu et al. in view of Ghasemi et al., Rozkiewicz et al. and Cournoyer et al., on amino functionalized paramagnetic particles, wherein the immobilized amino functional groups are provided by reaction with aminosilanes, because it would be desirable to determine the density of amino-functional groups on paramagnetic particle surfaces, which allows conjugation of antibodies to the particle surface for analyte detection, as taught by Achter et al. 
One of ordinary skill in the art would have had a reasonable expectation of success in making and using the method, taught by Qu et al. in view of Ghasemi et al., Rozkiewicz et al. and Cournoyer et al., on amino functionalized paramagnetic particles, wherein the immobilized amino functional groups are provided by reaction with aminosilanes, because Qu et al. teach a method for quantifying surface amino groups on different particles, including magnetic particles.

With regard to Claim 18, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used manufacturing an additional solid support comprising additional target functional groups immobilized on the solid support if the determined number of target functional groups on the solid support is less than a predetermined value, in order to provide the proper number of accessible surface functional groups for analyte detection.
With regard to the elected species (g) serum as a sample, as indicated above, in paragraph [0053], Achter et al. teach detecting an analyte in a body fluid, such as blood, but does not specifically teach serum.  However, one of ordinary skill in the art would have known that serum, which is the solute component of blood which does not play a role in clotting and includes all proteins not used in blood clotting; all electrolytes, antibodies, antigens, hormones; and any exogenous substances, is a common test sample in immunoassays.
Response to Arguments
Applicant's arguments filed 01/07/2021 and entered 01/25/2021 have been fully considered but they are not persuasive.  
At pages 8-9 of the Remarks, Applicant argues that: 

    PNG
    media_image12.png
    235
    1076
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    530
    1069
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    825
    1068
    media_image14.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, as indicated in the Advisory Action mailed 01/19/2021, with regard to Applicant's  contention that "Applicant strenuously traverses the Examiner's assertion that the objection was necessitated by Applicant's amendment," and "the Examiner's lack of treatment of these claims on their merits in this Office Action is improper (especially given that the Examiner considered these claims on the merits in the first Office Action, even though the claims did not comply with 37 CFR § 1.75(c) at that time," it is noted that both the Restriction/Election Requirement mailed 07/15/2019 and the Non-Final Office Action mailed 06/01/2020 were based on the Claim Listing filed by the Preliminary amendment dated 02/06/2018, which does not contain any multiple dependent claims.   Accordingly, the finality of the Office Action mailed 10/07/2020, which Office Action is based on the Claim Listing filed by the amendment dated 08/20/2020, is proper.  Notably, the Preliminary amendment dated 02/06/2018 has been signed by the same attorney. 
Second, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641